DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 02/02/2021.

Examiner's Statement of reason for Allowance

Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method comprising, by a base station in a wireless network: configuring uplink semi-persistent scheduling (SPS) for a user equipment; receiving from a user equipment a request to reconfigure the already-active uplink SPS, wherein the already-active uplink SPS grants the user equipment a resource block allocation (RBA) and a modulation and coding scheme (MCS) for periodic uplink transmissions, wherein the already-active uplink SPS comprises a time-interval parameter, the time-interval parameter specifying a time interval between the periodic uplink transmissions, wherein the request comprises information related to a proposed adjustment of the time-interval parameter; and sending a reconfigured already-active uplink SPS to the user equipment, the reconfigured already-active uplink SPS comprising a modified time-interval parameter based, at least in part, on the information.
The closest prior art, as previously recited, Feuersanger et al. (US 2012/0069805 A1), Lee et al. (US 2011/0103327 A1), Hammarwall et al. (US 2014/0177487 A1) are also generally directed .
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478